FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Kevin Mauldin, Plaintiff in the trial court

secured an extension of fifty-two (52) days in which to file Appellant’s Brief in the following

numbered and entitled cause:


Kevin Mauldin

No. 12-14-00071-CV                vs.

Ransom Industries, Inc. d/b/a Tyler Pipe and McWane, Inc.

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 9 day of January 2015,
A.D.

                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk